DETAILED ACTION
Notice of Allowability
This office communication is in response to an RCE filed on 04/05/2021. Claims 1-2, 5-9, 12-16, 19-20 are allowed.  Claims 3-4, 10-11, 17-18 are cancelled. 

This communication warrants No Examiner's Reason for Allowance, applicant's reply make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e). Specifically, the substance of applicant’s remarks- Page – 7- 8, filed 04/05/2021are persuasive,  as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302.14). 


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given by Attorney Larry Johnson Reg. 56861

The application is amended as follows:




15. (Currently amended) A non-transitory computer readable medium, having instructions stored thereon which, when executed by a hardware resource, cause the hardware resource to:
 receive, at a network management platform, a cloud extension agent action to cause a software upgrade to be executed by at least one cloud extension agent of a plurality of cloud extension agents, each cloud extension agent to run on a corresponding local network remote 4 Application No.: 16/988,991Attorney's Docket No. S107862 1210US.2C6 from the network management platform and each cloud extension agent to initiate an outbound connection to the network management platform through a firewall between each corresponding local network and the network management platform; 
 generate, by the hardware resource, a command for the software upgrade, the command comprising an identification of a source of the software upgrade and a security password to verify the software upgrade and to verify which of the plurality of cloud extension agents are to receive the software upgrade; 

provide the command to the cloud extension agent, wherein providing the command causes the cloud extension agent to acquire the software upgrade from the identified source, verify that the software upgrade is received from the source of the software upgrade based at least in part on the security password, and deploy the software upgrade.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOUNES NAJI whose telephone number is (571)272-2659.  The examiner can normally be reached on Monday - Friday 8:30 AM -5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar A Louie can be reached on (571) 270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YOUNES NAJI/Primary Examiner, Art Unit 2445